VOTING STATUS OF 18-21 YEAR OLD CITIZENS Election Boards of the State of Oklahoma are required to allow all citizens who are 18 years of age or older, and who are otherwise qualified, to vote in Federal elections for President, Vice-President, United States Senator, and United States Representative. (2) It is the opinion of the Attorney General that based on decision of the United States Supreme Court, Election Boards in the State of Oklahoma may not allow citizens under the age of 21 years to vote in State or local elections as provided by the Oklahoma Constitution.  The Attorney General has had under consideration your request for opinion dated March 3, 1971, in which you asked questions concerning the age limitations on voters in the State of Oklahoma. In your letter you referred to Public Law 91-285 enacted by the United States Congress on June 22, 1970, which became effective January 1, 1971. It is your understanding that this law provides: "All citizens who are otherwise qualified, or entitled to vote if they are eighteen (18) years of age or older".  Specifically, your questions are: 1. Are the Election Boards of the State of Oklahoma required to comply with Public Law 91-285 with respect to conducting elections for President, Vice-President, United States Senator and United States Representative? 2. Are the Election Boards in the State of Oklahoma required to comply with Public Law 91-285 with respect to conducting State and local elections? Article III, Section 1 of the Oklahoma Constitution as amended in 1964 provides in part: "Qualified electors of this State shall be citizens. .  . who are over the age of twenty-one (21) years. . ." On June 22, 1970, the United States Congress passed the "Voting Rights Act Amendments of 1970" which is found in Public Laws 91-285 as follows in part:" 302. Except as required by the Constitution, no citizen of the United States who is otherwise qualified to vote in any State or political subdivision in any primary or in any election shall be denied the right to vote in any such primary or election on account of age if such citizen is eighteen (18) years of age or older." The constitutionality of this law was immediately questioned by the States of Oregon, Texas, Arizona and Idaho. The cases were consolidated, and the United States Supreme Court rendered its opinion on December 21, 1970, in a decision styled Oregon v. Mitchell, U.S., 27 L.Ed.2d 272, 71 S.Ct., as follows in part: ". . .it is the judgment of the Court that the 18-year-old vote provisions of the Voting Rights Act Amendments of 1970 are constitutional and enforceable insofar as they pertain to Federal elections and unconstitutional and unenforceable insofar as they pertain to State and local elections." Therefore, it is the opinion of the Attorney General that the answer to your first question is in the affirmative. Election Boards in the State of Oklahoma are required to allow all citizens (who are otherwise qualified) to vote if they are eighteen (18) years of age or older in Federal elections for President, Vice President, United States Senator, and United States Representative. It is the opinion of the Attorney General that the answer to your second question is in the negative. It is in the ruling of the United States Supreme Court that Public Law 91-285 is unconstitutional as applied to State and local elections. Therefore, the Election Boards of the State of Oklahoma are required to follow the provisions of the Oklahoma Constitution with respect to those elections.  (Paul C. Duncan)